2. Azerbaijan: freedom of expression
The next item is the debate on seven motions for a resolution on freedom of expression in Azerbaijan.
Mr President, ladies and gentlemen, Europe has embarked on an interesting Eastern Partnership project, which has met with support and encouraging collaboration from six countries: Armenia, Belarus, Georgia, Moldova, Ukraine and Azerbaijan.
This operation is improving the relationship between the European Union and these countries and may lead to democratic and economic development of the area, albeit to a varying extent depending on the history of each country. Given this intelligent political strategy, in my view, it is inappropriate to hold this urgent debate on two young bloggers sentenced following events for which proceedings are still ongoing while we overlook other situations that are truly tragic, such as the recent massacre of 57 people who had come together to support a presidential election candidate in the Philippines.
All parliamentary groups, with the exception of ours, support a motion for a resolution on Azerbaijan that is harsh and out of step with the partnership initiatives that we have undertaken. I am convinced that the strong views contained in the resolution put to the vote today may not only lead to the Azerbaijani Government stiffening relations with Europe, but may also have a counterproductive effect on the case of these two young people, in that this resolution could jeopardise the granting of a pardon.
In this regard, I would like to remind you of the decision, adopted yesterday in plenary, whereby we rejected a resolution on the Aminatou Haidar case so as not to compromise the ongoing diplomatic negotiations. I feel that it is also contradictory that in the same session, two resolutions are being put to the vote, one on Belarus and the other on Azerbaijan, both very different in tone, when these two countries are part of the same Eastern Partnership.
When, on 11 November this year, Europe marked the anniversary of the end of the First World War, in Azerbaijan, a sentence of several years' imprisonment was passed on some journalists who had dared to write about the country's widespread corruption and unemployment. The journalists were officially charged with spreading hooliganism and terrorism.
In the ranking produced by Freedom House, Azerbaijan has the status of 'Not Free'. Reporters Without Borders say Azerbaijan is in 146th place out of 175 countries surveyed in terms of freedom of speech. Disturbing signals are also coming from analyses conducted by the Economist Intelligence Unit, which has evaluated Azerbaijan on the question of political freedoms. In this context, last year's refusal by the authorities in Azerbaijan to grant concessions to foreign media, such as the BBC and Radio Free Europe, should not surprise anyone.
I think the time has come for the European Union to review its approach to Azerbaijan and, taking advantage of the participation of Baku in the European Neighbourhood and Partnership Policy, to begin to exert greater pressure on the authorities there. In addition, I would like to add my voice to the appeal of my political group for the unconditional release of the imprisoned journalists and adequate revision of Azerbaijani law.
author. - Mr President, Azerbaijan is signatory to a number of partnerships with the EU. It is active in the neighbourhood policy as well as in the Eastern Partnership. This does not only relate to trade. Azerbaijan has also signed up to respect democracy, human rights and the rule of law. However, currently, these are all under serious threat with the present regime.
Today we highlight the case of Emin Milli and Adnan Hajizade, which represents a crackdown on free media, free expression and civil society that is much deeper and wider than the case of merely two bloggers, as they have been called. They did indeed use new media like Facebook and Twitter for their youth organisation's work, but the fact is that we do not even know why they are imprisoned as evidence to defend their case has not been admitted in the trial, and the trial did not meet international standards - and, indeed, looks fabricated.
If we cannot rely on the Azerbaijani Government to stay true to its commitment to democracy, human rights and the rule of the law through the various agreements it has itself signed with the EU, then Europe cannot consider Azerbaijan to be a credible partner at all; this is also true of trade relations.
This resolution urges the Azerbaijani Government to adhere to its own promises and to start building its legitimacy in the international community by respecting its own citizens, granting them democratic and human rights and allowing for respect of the rule of law.
Yesterday, we awarded the Sakharov Prize in this House of the European people, and we saw a very impressive speech by the laureate, Mr Kovalev, who said that fear can only be met by freedom of thought, and freedom of thought can only be expressed when freedom of expression is actually guaranteed and when we listen to those people who are simply addressing issues such as opposition to their government, which we, as Europeans, have to guarantee in partnership with Azerbaijan in all areas.
Mr President, the previous speaker has already mentioned some of the details of this resolution. The resolution was prompted among other things by an incident in July 2009 in which two young bloggers, Emin Milli and Adnan Hajizade, were attacked in a restaurant, went to the police to report the incident and were then arrested themselves.
They were prosecuted and, according to all the international observers, including Amnesty International, the court proceedings were far from fair. For example, the video which was apparently taken in the restaurant, which clearly showed who had been attacked and that the attackers were other people and not these two bloggers, was not played.
It is therefore clear that the judgment does not meet the criteria required by a state under the rule of law. I very much hope that all the evidence will have to be presented in the second trial when it takes place.
I am pleased that we have succeeded in introducing a resolution which is supported by almost all the groups. I regret that Mr Provera's group is not joining us and instead is emphasising that we should wait for the case to resolve itself and to make use of the diplomatic channels.
Mr Provera, I believe that it is necessary for Parliament, which is in partnership with the Parliament of Azerbaijan, to express itself clearly. Human rights represent a fundamental issue. Mrs Schaake referred yesterday to the Sakharov Prize. We must speak out in support of freedom of thought in all parts of the world and ensure that it is protected.
President Aliyev has often said how important the rights of every journalist are and that they must be defended by the state. It is our job to remind everyone of this and I very much hope that in future, there will be another resolution on partnership between the Parliament of Azerbaijan and the European Parliament, as unfortunately this was unsuccessful two weeks ago.
author. - Mr President, I welcome the attention drawn to the appalling and consistent crushing of human rights in Azerbaijan: no freedom for the media, dozens of journalists jailed, some beaten, some even killed in recent years. But we must ask why the regime of Mr Aliyev is implementing such horrific repression. The reason of course is to try and cover up the regime of enormous corruption which exists in that country. The ruling elite has enriched itself fabulously, especially in the oil and gas industry, while 90% of the population of Azerbaijan live in acute poverty and have seen no benefit from the natural resources of their country.
Western governments and multinational corporations act, as usual, with great hypocrisy in this regard. They routinely deal with the regime to facilitate doing business, and the corporations make massive profits from the exploitation of the natural resources properly belonging to the people of Azerbaijan. Western governments should be asked why they do not demand that the oil-well be used to transform the lives of the people, instead of propping up this regime.
Members of the European Parliament, quite correctly, are harsh in their condemnation of the crushing of the right to dissent and to demonstrate freely in Azerbaijan, and I cannot let this opportunity pass to also condemn the disgraceful repression of protests by the Danish police in Copenhagen in recent days, who arrested up to 1 000 entirely peaceful protestors, handcuffed them and left them lying for hours in the cold.
When I protested and demanded the release of some CWI colleagues, the police themselves told me that it was preventive arrest, preventive detention. What goes for Azerbaijan should certainly go for a Member State of the European Union as well.
Mr President, in Azerbaijan, for fairly mild and delicate criticism of the government, two people have gone to prison after being given stiff sentences. What does this mean?
Firstly, that the country does not have good legal institutions, and it does not look like such institutions are going to arise. Secondly, that Azerbaijan has an authoritarian system which is taking control of more and more areas of political life. Every concession is punished. What can we do in this situation?
We should certainly intervene in every specific case of the violation of justice, as we are doing in this debate. Such interventions have quite often been successful. It is significantly more difficult to force institutional change. To date, the efforts of the EU in this area have been unsatisfactory, partly because we are still lenient towards some tyrants and vociferous in our criticism of others. The representatives of Memorial mentioned this several times in this House.
We also have problems in part because the process of coming out of authoritarianism is very difficult, arduous and prolonged. It is a very pessimistic conclusion, but I close with this thought: in spite of everything, we should not cease in our efforts, and should be consistent in exerting pressure.
author. - Mr President, at the beginning of this year, the European Union made a statement on freedom and media in Azerbaijan. I regret the fact that, after concern on media freedom was expressed during the regular meeting with Azerbaijani parliamentarians, there has been no feedback. The European Parliament therefore has to take a stand. This is, by the way, going to be our last resolution adopted in 2009.
The main concern of the EPP Group, and I am happy that all factions share the same concern, is the deterioration of media freedom in that country. The widespread practice of harassment, persecution and conviction of opposition journalists is alarming. We call on Azerbaijani authorities to release the journalists in jail without further delay. This also concerns two young bloggers.
The second problem is a recent decision by Azerbaijani authorities to cancel the FM radio licences of several international radio stations like Radio Free Europe, Voice of America, BBC World Service and others, depriving listeners in this country of valuable and independent sources of information. Here I ask colleagues to agree to an oral amendment to paragraph 7 of the resolution: namely, not only to voice regret at the situation, but also to urge the Azerbaijani Government to cancel its decision and renew FM licences for the radio stations mentioned.
Variety, freedom and independence of information are key to a robust civil society, as Sergei Kovalev told us yesterday in this Chamber. This applies fully to the EU's relations with Azerbaijan too.
on behalf of the PPE Group. - Mr President, Azerbaijan is an important partner of the European Union. It is certainly an essential partner in efforts to ensure European energy security.
However, no matter how important oil and gas are, they are not everything. Azerbaijan has made commitments to work for a democratic and pluralistic society, as enshrined in the Partnership and Cooperation Agreement and the Eastern Partnership policy, in which Azerbaijan intends to participate fully. We should applaud steps in the right direction taken by President Aliyev, for example, to free 119 prisoners, including five journalists, at the end of 2007.
However, the situation of media freedom is only getting worse. We have a number of cases to support this claim, such as the situation of bloggers, the licences of the BBC, Radio Free Europe, etc. We must not shy away from reminding Azerbaijan that people must have the right to speak out freely, even if this means having critical views towards their governments. That is the basic principle of a democratic society, and a democratic Azerbaijan has to be an aim just as important as...
(The President cut off the speaker)
Freedom of expression is a fundamental human right and a cornerstone of democracy. Azerbaijan ratified the European Convention on Human Rights and has undertaken to observe the provisions of Article 10 of this convention, which is devoted to freedom of expression and information. This Article establishes every person's right to freely express their opinion, receive and share information, without let or hindrance from governing institutions. Azerbaijan also has made a commitment not to flout human rights and not to impinge on individual freedoms and to safeguard the principles of democracy in its country by participating in the implementation of the European Neighbourhood Policy and the Eastern Partnership initiative. However, recently in Azerbaijan, the right to freedom of expression and freedom of association has increasingly come under threat and media activities are restricted. There is growing violence against journalists and civil society activists. I would like to urge Azerbaijan to take into account the European Parliament's proposals and encouragement to improve the human rights protection system and to ensure respect for media freedoms.
Mr President, Azerbaijan has appeared once again on the agenda of the European Parliament. We spoke about Azerbaijan in the last parliamentary term, when we adopted three resolutions, including one about freedom of the media there. We also spoke about the Southern Caucasus, again including Azerbaijan.
We are interested in Azerbaijan and have a great deal of goodwill for the country. It is trying to find its way step-by-step, and, indeed, is moving ever nearer to the western world, and not to the east. We should appreciate this. I think that we look upon Azerbaijan with a great deal of goodwill, and also on the authorities there. However, that goodwill must not order us not to speak out about things we do not like. Certainly, a situation in which two bloggers are locked up because they say what they think about the authorities is something which should not take place.
We should support the pro-European tendencies of the Azerbaijani authorities, because all the time, a political discussion is going on there about whether to be closer to the European Union or to Russia. In so doing, we should support all those who want to be closer to the western world. However, when supporting them, we must talk about the values which make up that world - freedom of the press and freedom of expression are a fundamental value, and we should make this very plain.
Azerbaijan is certainly not in an easy position, because Russia is trying to rebuild its area of political and economic influence, but when helping the Azerbaijani authorities to draw nearer to the EU, we must speak out about the country's deficiencies.
Freedom of expression is a very important feature of a democratic society. It is therefore correct that the EU monitors very carefully any actions aimed at intimidating those who openly criticise the mistakes of government officials.
From this perspective, I understand the challenge of the European Parliament to the Azerbaijan office expressing disquiet over the results of a police investigation mounted against young people who make satirical references to visible shortcomings in the political life of the country. I agree that we cannot ignore the clearly unfavourable signals coming from Azerbaijan and I do not doubt the criticism of the political environment in Azerbaijan, but I also feel that there has been no emphatic criticism from the European Parliament concerning the current events in the Philippines, where 57 political hostages have been murdered. In my opinion, we should address all issues that shake the democratic world.
(DE) Mr President, following the first European elections in 1979, I had the honour of working with Otto von Habsburg, who is now seriously ill, to establish the human rights tradition of the European Parliament, including these topical and urgent debates on a Thursday afternoon. I was elected to the European Parliament in 1994 and I had the honour of working with Mr Schulz and others to further develop this human rights tradition, which we are rightly proud of. For this reason I was shocked when Mr Provera said with reference to Mr Schulz, who did not deserve this, that the case should not be taken up and almost repeated the threats made by the regime in Azerbaijan to civil rights activists in the country by saying that they will have to put up with it.
The human rights prize has already been mentioned today. I remember well that when we expressed our support for Andrei Sakharov, Vytautas Landsbergis and other campaigners for civil rights, people said at the time: Please do not get involved. We will make use of the diplomatic channels and you are causing more harm than good. Now we know that it was decisive for these people that Parliament spoke out clearly on their behalf. Therefore, Mr Schulz, ladies and gentlemen, let us continue our tradition of independence on a Thursday afternoon. I would like to ask the group chairs to give us some freedom to act.
This has nothing to do with party politics. During the last session, one Member said that as we were just about to hold meetings with China, we could not talk about China. Today it was a different subject, the Western Sahara. Perhaps this is justified in individual cases, but I am seriously concerned about our human rights work. Ladies and gentlemen, the case of Azerbaijan demonstrates how important it is to be discerning here. The country was a Soviet satellite state. Monocultures were established, the country was destroyed and subjected to a brutal regime. Now it is slowly beginning to become more democratic. As a member of the Council of Europe, it has committed to human rights and we must help it to continue along this route.
(Applause)
(RO) I, too, support what Mr Posselt said earlier. At the same time, I would ask for the Azerbaijani Government to respect the right of freedom of expression of every citizen and to immediately drop the charges against the two young men, accused on the basis of fabricated evidence, as Mrs Lunacek mentioned earlier. I believe that this action must be taken urgently because the situation with regard to press freedom in this country has deteriorated sharply, as is also indicated by the latest reports from the Council of Europe and OSCE.
I also think that the Azerbaijani Government must take this action urgently because it must respect the commitments arising from both the European Neighbourhood Policy and the Eastern Partnership.
I will conclude by saying that I, too, was shocked by the turn of events today with regard to Mrs Haidar, all the more so as the suffering she is going through could be avoided through good cooperation between the Moroccan and Spanish authorities.
I believe that our resolution would not have done any harm, but actually a lot of good.
(PL) Mr President, I would like to quote from Article 47 of the Constitution of Azerbaijan: 'Everyone may enjoy freedom of thought and speech.' Unfortunately, they are only empty words, for the constitution is not respected.
For over five years, I have been a member of the EU-Southern Caucasus Parliamentary Cooperation Committees. I visited Azerbaijan during every joint parliamentary session. In one of the documents, there is a point about the violation of the principles of freedom of speech, and about how journalists and publishers end up in prison, often on fabricated charges, and that they are not given medical help when they are ill. We have a case of a journalist who died because he did not receive medical assistance.
I had the opportunity to visit Azeri prisons. The standards which are found there are far different from those to which we are accustomed in Europe. It is good, therefore, that we keep on saying that in Azerbaijan, the principles enshrined in the constitution should be respected.
Member of the Commission. - Mr President, Azerbaijan is important to the European Union as an energy producer and transit country, and also as a contributor to regional stability in the Southern Caucasus. Azerbaijan is one of the six partner countries under the Eastern Partnership, and we attach great importance to respect for the common values underpinning this relationship.
A partnership and cooperation agreement has been in place for 10 years. However, Azerbaijan has expressed its interest in building closer relations with the European Union by concluding an association agreement to replace it.
Following the decision of the EU Foreign Affairs Ministers in September to start preparations for concluding such agreements with the Southern Caucasus countries, discussions on the negotiation directives, including for Azerbaijan, are now ongoing.
In line with the Council's decision, the start of negotiations for all the Southern Caucasus countries will be conditional on sufficient progress in meeting the necessary political conditions, namely the rule of law and respect for human rights, the principles of the market economy, as well as sustainable development and good governance.
Each year, we draw an in-depth and balanced assessment setting out progress made by each partner country to implement their action plans under the European Neighbourhood Policy. We have just started the preparatory work for the 2009 report.
I do not want to pre-empt our report but would like to make a few remarks, particularly on the situation regarding fundamental freedoms and human rights. In our 2008 report, we stated that 'Azerbaijan has made good progress in economic development, but continues to show a poor record of respect for human rights and fundamental freedoms, democracy and the rule of law'.
Since then, we have unfortunately seen some negative developments, including changes to the Constitution, the abolition of limits on the mandate of the Head of State, as well as the detention and subsequent condemnation of two bloggers.
Negative developments also include the continued persecution of human rights defenders, opposition activists and journalists, in addition to further deterioration of media freedom.
The European Union has, in its various contacts, taken up these issues at all levels with the authorities and will continue to do so. At the same time, the Commission is mobilising a wide range of tools to assist Azerbaijan to meet the challenges of a new agreement.
We are using assistance under the ENPI instrument. We provide targeted support under the comprehensive institution-building programme. This will have important elements related to the rule of law and independence of the judiciary.
Azerbaijan will also benefit from assistance under the European initiative for democracy and human rights.
Lastly, under the existing partnership and cooperation agreement, we are proposing to set up a subcommittee dedicated to justice, freedom and security, and human rights and democracy. This will constitute an important and additional forum for communicating our messages.
The debate is closed.
The vote will take place at the end of the debate.